—Appeal by defendant from a judgment of the Supreme Court, Kings County (Fuchs, J.), rendered February 10, 1983, convicting him of robbery in the second degree, upon a jury verdict, and sentencing him, as a persistent violent felony offender, to an indeterminate term of imprisonment of 15 years to life.
Judgment affirmed.
Defendant’s claim of error with respect to the court’s charge and Sandoval ruling (see, People v Sandoval, 34 NY2d 371), and remarks made by the prosecutor, have not been preserved for appellate review, and a reversal in the interest of justice is unwarranted under the circumstances of this case (CPL 470.05 [2]; see, People v Maschi, 49 NY2d 784, 786; People v Sidberry, 109 AD2d 807).
Defendant’s claim that his sentence is excessive lacks merit (see, People v Suitte, 90 AD2d 80; People v Roman, 84 AD2d 851). Gibbons, J. P., Weinstein, Fiber and Kooper, JJ., concur.